PER CURIAM.
An appeal from a decree of the lower court dismissing a bill of complaint entitled a “Bill to enforce Equity decree of foreign court.”
It appears that appellant was granted a decree of absolute divorce from the appellee by a circuit court of the state of Virginia; that by that court appellant was granted and appellee ordered to pay certain sums of alimony and for the support of the minor child of appellant and appellee; that the aforesaid decrees and each of them are final and have not been modified or set aside; that certain amounts are past due under the decree, and that appellee is well able to pay the same; that the method of enforcing such decrees in Virginia is by contempt of court proceedings; that with the intent and for the purpose of evading said decrees defendant below left Virginia and took up his abode in the District of Columbia. The prayer of the bill was that “this court may pass an order requiring the defendant to pay to the plaintiff, or to the probation officer of this court, or into the registry of this court for the use of plaintiff, the sum of $175 as past due alimony for the support of said infant child.”
A motion was filed by defendant below to dismiss the bill “(2) Because the plaintiff, if she had any right to sue on the said decree could only sue in an action at law to collect payments under a decree of another' State for the monthly payments for the support of a child as that has heretofore been foreclosed by this court and is not open to further discussion.” This motion was sustained, whereupon the present appeal was taken.
The record discloses that the present case is governed by Davis v. Davis, 29 App. D. C. 258, 9 L. R. A. (N. S.) 1071, as well as by - our decision handed down on January 28, 1935, in case No. 6211 entitled Katherine Naomi Grant v. Samuel Reynolds Grant, — App. D. C. —, 75 F.(2d) 665, on appeal from the Supreme Court of the District of Columbia. Pursuant to the foregoing decisions, we hold that the order of the court dismissing plaintiff’s bill in the present case was right, and the decision is therefore affirmed.